Case 2:19-cv-03152-MKB-RER Document 17-3 Filed 06/05/19 Page 1 of 4 PagelD #: 179

EXHIBIT 4
STATE OF NEW YORK
STATE EDUCATION DEPARTMENT
In the Matter o

SS nd
from action of the SHULAMITH SCHOOL FOR AFFIDAVIT IN OPPOSITION

GIRLS regarding denial of application for religious
exemption from immunizations

  

d

   

 
 

n behalf of Appeal No. 21062

 

STATE OF NEW YORK  )}
COUNTY OFNASSAU)
MICHELLE FISHMAN, being duly sworn, deposes and says:

1. I am the Executive Director of the Shulamith School for Girls (the “School”),
and have been employed in such capacity since on or about August 3, 2017.

2. As can be seen from the Petition herein and the exhibits thereto, Petitioners’
claim for a religious exemption is based solely on Jewish law.

3. As shown in my December 30, 2018 affidavit submitted herein as Exhibit 2, and
in Principal Billet’s email of October 26, 2017, Exhibit B to the Petition, the School analyzed
carefully Petitioners’ request for a religious exemption and concluded that it was not based on
a genuine and sincerely held religious belief.

4. The burden of proof, accordingly, shifted to Petitioners to demonstrate that their
request was based on Jewish beliefs. Petitioners submitted one letter from a rabbi, which failed
to provide any religious basis under Jewish law or otherwise for objecting to immunizations,
vaccinations or inoculations.

5. Our denial of Petitioners’ request for a religious exemption was entirely

appropriate, and the Petition does not demonstrate otherwise.
6. As determined by the court in NM v. Hebrew Academy of Long Beach, 155 F.
Supp.3d 247 (E.D.N.Y. 2016), Petitioners’ objections to vaccinations and immunizations
more closely comport with the principles of living in accordance with the order of nature,
indicating selective personal beliefs against the practice of vaccinating, not fundamental
religious beliefs, especially not Jewish beliefs on which Petitioners claim to rely. None of
Petitioners’ documents support their request for a religious exemption.

7. As shown by Exhibit A hereto, the current measles outbreak in orthodox
Jewish communities and day schools is a serious problem. The City of New York has barred
students who are not immunized from attending school even if they have religious
exemptions. There is no question that children from Brooklyn Jewish day schools and their
families associate with children who attend our School and other “Five Towns” Jewish day
schools, putting our students at risk.

8. As shown in Exhibit B hereto, Jewish law, which constitutes the basis for the
beliefs of Shulamith School for Girls, not only does not provide any basis for an exemption
from immunization but, to the contrary, requires each student to be immunized in order to
attend school.

9. We subscribe to the religious positions and interpretations set forth by the
rabbis in Exhibit B hereto. Accordingly, it is the religious belief of the Shulamith School for
Girls that all students must be vaccinated in order to attend the School.

10, Under the First Amendment to the United States Constitution, where there is a
dispute between the religious beliefs of a school and of a parent, the courts or administrative
body, in this case, the Department of Education, are precluded by the church autonomy
doctrine from entertainmg or considering the dispute. See, eg., Flynn v. Estevez, 221 So 3d

1241 (Court of Appeal of Fla., 1* Dist. 2017). A copy of the Flynn decision is annexed hereto
as Exhibit C.

li. As stated im Flynn, the Jewish parents’ statutory religious exemption request
runs head-on into the Jewish religion’s constitutional religious freedoms to operate its Jewish
schcol in accordance with Jewish law and without governmental interference. This
governmental administrative body must abstain from deciding competing religious views. See
also, Mays v. Burrell, 124 A.D.2d 714 (2d Dep’t 1986), In re Congregation Yetev Lev
D'Satmar, Inc., 9 N.Y.3d 282 (2007) (forbidding under the First Amendment judicial
intrusion into matters of religious doctrine. “The First Amendment forbids civil courts from
interfering in or determining religious disputes...”).

12. Accordingly, Respondent respectfully requests that the Commissioner of
Education deny the request of Petitioners for a stay, and Respondent further requests that the
Commissioner dismiss this proceeding and appeal pursuant to the Free Establishment of
Religion Clause of the United States Constitution. .

chelle Fishman

Sworn to before me this . J;
of January, 2019 ANNA MIECZKOWSKA

Notary Public - State af New York

ie".

   

 

NO. O7MI16437585

Qualified in Nassau Courity
My Commission Expires Jan 30, 2022
Lye ete

fe Ff oe

 

HAPHKIAFFS\SHULAMIFH ma AFFIDAVIT Opposition 4-11-19. docx
